Case 2:20-cv-00012-JRS-MJD Document 56-2 Filed 09/09/20 Page 1 of 1 PagelD #: 699

Marlin $< Cathestal |

Rey. NS. AMI W404

Ria, Bee S38

“Terre Vhouke, DN BOS
USPS TRACKING #

> UNITED STATES

POSTAL SERVICE
9114 9023 0722 4290 6099 09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Label 400 Jan. 2013

 

 

 

  

7690-16-000-7348

 

RECei vb.)
SEP 8 2020
LUS. CLERKS OFFICE

SP = -
.
jon

¢
n
»

uvitod|

 

12982-1042

U & Distr Court
921 OHIO ST
. Room #104
Terre Haute, IN 47807
United States

Tsay) ager XY ROWS Houston v Led U67 YS. IGE CAGE

 

4
{DO

 

 

 

 
